 Case 18-68614-lrc      Doc 54    Filed 03/26/19 Entered 03/26/19 14:51:42            Desc Main
                                  Document      Page 1 of 3


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION


IN RE:
                                                      Case No. 18-68614-lrc
SABRINA JONES SMITH,                                  Chapter 7

    Debtor.


                         NOTICE OF ASSIGNMENT OF HEARING

        NOTICE IS HEREBY GIVEN that Wilmington Savings Fund Society, FSB, D/B/A
Christiana Trust as Owner Trustee of the Residential Credit opportunities Trust V1 and FCI
Lender Services filed a Motion Set Aside Order Imposing Stay with the Court seeking an order
setting aside the Court’s November 15, 2018 Order Imposing the Automatic Stay, and hearing
will be held on the Motion for Relief from Automatic Stay in Courtroom 1204, United States
Courthouse, 75 Ted Turner Drive, S.W., Atlanta, Georgia at 10:15 AM on April 11, 2019.

        Your rights may be affected by the Court's ruling on these pleadings. You should read
these pleadings carefully and discuss them with your attorney, if you have one in this bankruptcy
case. (If you do not have an attorney, you may wish to consult one.) If you do not want the Court
to grant the relief sought in these pleadings or if you want the Court to consider your views, then
you and/or your attorney must attend the hearing. You may also file a written response to the
pleading with the Clerk at the address stated below, but you are not required to do so. If you file
a written response, you must attach a certificate stating when, how and on whom (including
addresses) you served the response. Mail or deliver your response so that it is received by the
Clerk at least two business days before the hearing. The address of the Clerk's Office is: Clerk,
U.S. Bankruptcy Court, 75 Ted Turner Drive S.W., Suite 1340, Atlanta, GA 30303. You must
also mail a copy of your response to the undersigned at the address stated below.




1
 Wilmington has been inaccurately identified as Wilmington Savings Fund Society, FSB, D/B/A
Residential Credit Opportunities Trust V, its full name is Wilmington Savings Fund Society,
FSB, D/B/A Christiana Trust as Owner Trustee of the Residential Credit opportunities Trust V.
                                                1
Case 18-68614-lrc   Doc 54    Filed 03/26/19 Entered 03/26/19 14:51:42      Desc Main
                              Document      Page 2 of 3


     This 26th day of March, 2019
                                             /s/ Bret J. Chaness
                                             BRET J. CHANESS (GA Bar No. 720572)
                                             RUBIN LUBLIN, LLC
                                             3740 Davinci Court, Suite 150
                                             Peachtree Corners, GA 30092
                                             (678) 281-2730 (Telephone)
                                             (404) 921-9016 (Facsimile)
                                             bchaness@rubinlublin.com

                                             Attorney for Deutsche Bank National Trust
                                             Company, as Trustee for WaMu Mortgage
                                             Pass-Through Certificates, Series 2005-
                                             AR16




                                         2
Case 18-68614-lrc      Doc 54     Filed 03/26/19 Entered 03/26/19 14:51:42       Desc Main
                                  Document      Page 3 of 3


                                CERTIFICATE OF SERVICE

       I hereby certify that on this day the within and foregoing, along with a copy of the

Motion to Set Aside Order Imposing Stay [Doc. 53] was served by depositing a copy in the U.S.

mail, postage prepaid, properly addressed to the following:

       Sabrina Jones-Smith
       813 Rock Lane
       McDonough, GA 30253

       This 26th day of March, 2019.

                                             /s/ Bret J. Chaness
                                             BRET J. CHANESS (GA Bar No. 720572)




                                                3
